DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figure 1 and 2) are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference title “Related Art” is unclear and not the proper terminology used when properly submitting official drawings of the invention. It becomes unclear if submitted drawings are following the correct title “Prior Art” or some form of new embodiment added to the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
The objection to the drawings will not be held in abeyance.

Claim Objections
The claims 1-2, 5, 7, 11-12, 25, 29, and 31-32 are objected to because they include reference characters which are not enclosed within parentheses.  
In regards to Claim 1, 12, 25 and 32, the limitation “BS” should be in parenthesis since it is in essence reiterating the concept and limitation “Base Station”. The limitation “UE” should be in parenthesis since it is in essence reiterating the concept and limitation “User Equipment”. 
In regards to Claim 2, 5, 25 and 32, the limitation “MME” should be in parenthesis since it is in essence reiterating the concept and limitation “Mobility Management Entity”.
In regards to Claim 7 and 29, the limitation “IMSI, IMEI, SAE and S-TMSI” should be in parenthesis since it is in essence reiterating the concept and limitation “International Mobile Subscriber Identifier”, “International Mobile Equipment Identifier”, “System Architecture Evolution”, and “Temporary Mobile Subscriber Identity”
In regards to Claim 11 and 31, the limitation “ECC” should be in parenthesis since it is in essence reiterating the concept and limitation “Elliptic Curve Cryptography”.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broustis WO Pub No. 2011156259 and Zhang U.S Pub No. 20150319172 in further view of Suh US Pub. No. 20160337850.
In regards to Claim 1, Broustis teaches a method of operation of a Base Station, BS, in a wireless telecommunications network, the method comprising (Figure 1, label 104):
 identifying at least one User Equipment, UE, as belonging to a group identified by the group identifier (Page 14 line 5-9; “message contains the ID of the group that is to be authenticated. As soon as GW 104 receives this message, it uses its locally stored lookup table to derive the set of UEs that belong to the specific group.”); 
receiving an authentication response from at least one of the identified UE (Figure 4A, label 416, Page 17 line 1); 
aggregating the received at least one authentication response to create a group authentication response message where (Figure 4A, label 416, Page 17 line 1-3): 
the aggregating step comprises performing aggregation for a specified duration of time; or 
the aggregating step is performed until a specified number of authentication responses are received (Page 17 line 3 “alternatively aggregate in fewer, larger messages to SGSN”); and 
sending the group authentication response message. (Page 17 lines 1-3).
However Broustis does not teach receiving a group authentication request message, the group authentication request message comprising a group identifier.
Wherein Zhang teaches receiving a group authentication request message, the group authentication request message comprising a group identifier; (Figure 3 label S17; authentication request message from MME to label 20 GW). 

	However the combination of Broustis and Zhang does not teach sending an individual authentication request message to each identified UE. 
Wherein Suh teaches sending an individual authentication request message to each identified UE (Par. 0049 line 1-3, Figure 2a label 305; user authentication request message).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis and Zhang’s teaching with Suh and Zhang because it allows the secure exchange of authentication without disruption, alteration build up or traffic within the network. By sending an individual authentication request message the integrity of the exchange is protected and only the authorized device can respond. This leads to a more secure channel and lowers the chance of risk and compromised communication. It becomes rationale to combine 
	In regards to Claim 2 and a combination of Broustis, Zhang, and Suh discussed in claim 1, Zhang teaches the method of claim 1 wherein the group authentication request message is received from a Mobility Management Entity, MME or the group authentication response message is sent to the MME.  (Figure 3 label S17; authentication request message from MME to label 20 GW (Base Station)). The rational for combining is the same as claim 1 above. 
	In regards to Claim 4 and a combination of Broustis, Zhang, and Suh discussed in claim 1, Broustis teaches the method of claim 1 wherein identifying the at least one UE as belonging to the group identified by the group identifier comprises using mapping information that maps the group identifiers to sets of UEs, each set containing at least one UE. (Page 23 line 25-28; “PDP Type and address”).
In regards to Claim 5 and a combination of Broustis, Zhang, and Suh discussed in claim 1, Broustis teaches the method of claim 4 wherein the mapping information is received from a Mobility Management Entity, MME (Figure 1 label 110), and stored (Figure 1 label 104), or inferred by the BS from messages exchanged between the MME and the at least one UE. (Page 23 line 28-30; “PDP type and address”).
(Page 14 line 5-9, “message contains the ID of the group that is to be authenticated. As soon as GW 104 receives this message, it uses its locally stored lookup table to derive the set of UEs that belong to the specific group.”): 
 an International Mobile Subscriber Identifier, IMSI (Page 28 line 1); 
an International Mobile Equipment Identifier, IMEI; 
and a System Architecture Evolution, SAE, Temporary Mobile Subscriber Identity, S-TMSI.
In regards to Claim 12, Broustis teaches A Base Station, BS (Figure 1, label 104) 
 a network interface for communicating with a telecommunications network; (Figure 7 label 708-B) 
one or more processors; and (Figure 7 label 710-B)
 memory storing instructions executable by the one or more processors, whereby the BS is operable to: (Figure 7 label 712-AB) 
receive a group authentication request message, the group authentication request message comprising a group identifier; (Figure 4A, label 408, Page 16 lines 16-19) 
identify at least one User Equipment, UE, as belonging to a group identified by the group identifier; (Page 14 line 5-9, “message contains the ID of the group that is to be authenticated. As soon as GW 104 receives this message, it uses its locally stored lookup table to derive the set of UEs that belong to the specific group.”) 
 receive an authentication response from at least one of the identified UE; (Figure 4A, label 416, Page 17 line 1) 
aggregate the received at least one authentication response to create a group authentication response message where: (Figure 4A, label 416, Page 17 line 1-3) 
the aggregating step comprises performing aggregation for a specified duration of time; 
or the aggregating step is performed until a specified number of authentication responses are received; (Page 17 line 3 “alternatively aggregate in fewer, larger messages to SGSN”) and 
send the group authentication response message. (Page 17 lines 1-3).
However Broustis does not teach to receive a group authentication request message, the group authentication request message comprising a group identifier;
Wherein Zhang teaches receive a group authentication request message, the group authentication request message comprising a group identifier; (Figure 3 label S17; authentication request message from MME to label 20 GW) 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis’s teaching with Zhang because Zhang’s teachings contributes a group authentication request that provides a reliable source of authentication before any devices are initiated. The request message taught in Zhang differ from Broustis in the fact that Broustis delivers a group authentication response message whereas Zhang provides a group authentication request message. It becomes rationale to combine these reference because the integrity of authentication will not be subjected to duplication or compromise. Each authentication 
However the combination of Broustis and Zhang does not teach sending an individual authentication request message to each identified UE;
Wherein Suh teaches sending an individual authentication request. Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis teaching with Suh and Zhang because it allows the secure exchange of authentication without disruption, alteration build up or traffic within the network. By sending an individual authentication request message the integrity of the exchange is protected and only the authorized device can respond. This leads to a more secure channel and lowers the chance of risk and compromised communication. It becomes rationale to combine these reference because authentication of a group provides a preliminary level of protection and ensures accountability that each entity in communication is matched and corresponded with before the message is sent. This will allow the faster movement of network traffic and provides an efficient method of communication where each individual component is protected.
Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Broustis WO Pub No. 2011156259, Zhang U.S Pub No. 20150319172 and Suh US Pub. No. 20160337850 in further view of Takenaka U.S Pub. No. 20100169653 Claim 11 is dependent on claim 1 and missing reference Zhang that is used in the rejection to claim 1.

	Wherein Takenaka teaches the method of claim 1 wherein the aggregating step comprises an Elliptic Curve Cryptography, ECC, operation. (Par. 0014 lines 6-8).
	Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis, Zhang and Suh’s teaching with Takenaka because it allows for a stronger more reliable way for protected and authenticated information to be exchanged. It becomes rationale to combine these references because Elliptical Curve Cryptography provides a sense of stability and discourages attackers trying to access confidential data. The reasoning to combine is not only because it is a faster method but its size and strengths allows communication between parties less susceptible to any weaknesses or compromised information.

Claim 25, 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broustis WO Pub No. 2011156259 in view of Zhang U.S Pub. No. 20150319172 
In regards to Claim 25, Broustis teaches a method of operation of a Mobility Management Entity, MME, in a wireless telecommunications network, the method comprising: (Figure 1, label 110 Page 10 line 20-21) 
receiving from the BS, a group authentication response message, the group authentication response message identifying a set of User Equipment, UEs, and including an aggregated response comprising an aggregate of the responses received from the identified UE; and (Page 17 lines 1-3) 
(Page 17 lines 4-6).
However Broustis does not teach sending , to a Base Station, BS , a group authentication request message, the group authentication request message comprising a group identifier;  
Wherein Zhang teaches sending , to a Base Station, BS , a group authentication request message, the group authentication request message comprising a group identifier; (Figure 3 label S17; authentication request message from MME) 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis’s teaching with Zhang because Zhang’s teachings contributes a group authentication request that provides a reliable source of authentication before any devices are initiated. The references are analogous and the request message taught in Zhang differ from Broustis in the fact that Broustis delivers a group authentication response message whereas Zhang provides a group authentication request message. 	
The motivation to combine these references is because it is imperative to ensure the protection of the authentication request message from the MME to the Base Station coupled with the group identifier. Zhang provides these elements that strengthen the integrity of authentication and will not falter or become subjected to duplication or compromise. Each authentication request message with correspond to the designated devices that is verified with the group ID. This leaves no possible error or delay that will allow traffic within the network to move faster and more efficient.
In regards to Claim 29 and a combination of  Broustis and Zhang discussed in Claim 25, Broustis teaches the method of claim 28 wherein each UE in the set of UEs is identified using at least one of:  (Page 9 line 9-14 “entities are also aware of the identities of all the devices that belong to such a group. Such information can be stored locally in every entity in the form of a lookup table.) (Page 16 Step #3 label 406; “sends one or more "group vectors" V to SGSN”)
 an International Mobile Subscriber Identifier, (Page 28 line 1)
 IMSI; an International Mobile Equipment Identifier, IMEI; 
and a System Architecture Evolution, SAE, Temporary Mobile Subscriber Identity. S-TMSI.
In regards to Claim 30 and a combination of Broustis and Zhang, Broustis teaches the method of claim 25 wherein the set of UEs is chosen based on at least one of: UE profiles, UE location, UE type, and UE capabilities. (Page 23 line 25-28; “address and type”)
In regards to Claim 32, Broustis teaches a Mobility Management Entity, MME (Figure 1, label 110 Page 10 line 20-21) 
a network interface for communicating with a telecommunications network; (Page 28 line 21-27; “Thus, it is understood that the architecture of FIG. 7 depicts two participants in the protocols of FIG. 4A through 6C. […] would be used to realize an implementation of the other participants in the protocols, e.g., NodeB 106, application server 108, SGSN 110”) (Figure 7 label 708-A) 
one or more processors; (Figure 7 label 710-A) and 
memory storing instructions executable by the one or more processors, whereby the MME (Figure 7 label 712-A)
receive from the BS , a group authentication response message, the group authentication response message identifying a set of User Equipment, UEs ,  and (Page 17 lines 1-3) and 
verify the aggregated response. (Page 17 lines 4-6).
However Broustis does not teach send, to a Base Station a group authentication request message, the group authentication request message comprising a group identifier.
Wherein Zhang teaches send, to a Base Station a group authentication request message, the group authentication request message comprising a group identifier. (Figure 3 label S17; authentication request message from MME to label 20 GW).
authentication request message from MME) 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis’s teaching with Zhang because Zhang’s teachings contributes a group authentication request that provides a reliable source of authentication before any devices are initiated. The request message taught in Zhang differ from Broustis in the fact that Broustis delivers a group authentication response message whereas Zhang provides a group authentication request message. 	
The motivation to combine these references is because it is imperative to ensure the protection of the authentication request message from the MME to the Base Station coupled with the group identifier. Zhang provides these elements that strengthen the integrity of authentication and will not falter or become subjected to duplication or compromise. Each authentication request message with correspond to the designated devices that is verified with the group ID. This leaves no possible error or delay that will allow traffic within the network to move faster and more efficient.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broustis WO Pub No. 2011156259 and of Zhang U.S Pub No. 20150319172 in further view of Oualha U.S Pub. No. 20150149767 
In regards to Claim 26, Broustis teaches the method of claim 25 wherein verifying (Figure 4A label 418, Page 17 lines 4-6) 
determining whether the aggregated response is valid; [[and]] (Page 17 line 4-6 “SGSN 110 uses the group vector to verify each response [..] SGSN 110 sends a group authentication result to GW 104”;  Figure 4A label 420 Page 17 line 7-9; 418; “results” )
 upon the determination that the aggregated response is valid (Figure 4A label 418) , identifying the identified set of UEs as being authenticated; (Figure 4A label 420 Page 17 line 11-13; “broadcast a success message [..] about which UEs were successfully authenticated”)
	However Broustis does not teach and upon a determination that the aggregated response is invalid, performing authentication of each UE in the identified set of UEs individually.
	Wherein Oualha teaches and upon a determination that the aggregated response is invalid, performing authentication of each UE in the identified set of UEs individually (Figure 2a label 214, Par. 0076 lines 1-3 and Par. 0077 lines 1-3).
	Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis and Oualha’s teaching because it allows the efficient exchange of communication unhindered unaltered, without delay or build up within a network. In becomes rationale to combine . 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broustis WO Pub No. 2011156259 and of Zhang U.S Pub No. 20150319172 in further view of Bachmann U.S Pub. No. 20100056175
In regards to Claim 28, Broustis and Zhang teach the group authentication request message and sending to the BS(Figure 3 label S17; authentication request message from MME)
However Broustis and Zhang do not teach the method of claim 25 further comprising, prior to sending 
identifying the set of UEs as belonging to a group having the group identifier, the set containing at least one UE; 
and sending at least one of: 
information that maps the group identifier to the set of UEs; 
or information that is used by the BS to infer mapping from messages exchanged between the MME and the set of UEs.
	Wherein Bachmann does teach the method of claim 25 further comprising, prior to sending (Figure 3 label 202, eNodeB; MME prior to sending to Base Station (eNodeB))
(Par. 105 line 6-14; MME/UPE 202 assigns 306 a group ID [..] further store the information and the association between mobility group ID and the UE identifiers of the group members in a group mobility context or stores the assigned mobility group ID within the individual UE contexts of the group members so as to be able to identify the UEs of a mobility group by means of the mobility group ID upon receiving a group location update request”
and sending at least one of: (Par. 0102 line 5-7, 0104 line 2-3; The Location Area Registration messages may comprise an UE identifier of the respective UE (e.g. a temporary or permanent ID of the UE) (MME/UPE 202 may confirm 304 the location area update by sending a Location Area Registration Confirmation message)
 information that maps the group identifier to the set of UEs; (Par. 0103 line 1-3; MME/UPE 202 may (create and) store 302 context information for each terminal including among others the mapping of the UE identifiers)
or information that is used by the BS to infer mapping from messages exchanged between the MME and the set of UEs.
	Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis and Zhang’s teaching as a whole with Bachmann because Broustis and Zhang illustrate the use of a group authentication message that is contains a group identifier and sends it to the Base Station but it does not prior to sending fill out the criteria of identifying and mapping the set of UE’s. Bachmann provides preliminary work before the message is sent to ensure 
	The motivation to combine these reference is because by identifying and mapping the correct group identifier to the set of UE’s it allows a faster transition with no delay or build up when passing the information to the BS, leading to a faster channel and line of communication in the authentication process. 


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broustis WO Pub No. 2011156259 and Zhang U.S Pub. No. 20150319172 in further view of Takenaka U.S Pub. No. 20100169653
In regards to Claim 11, Broustis and Suh do not teach the method of claim 1 wherein the aggregating step comprises an Elliptic Curve Cryptography, ECC, operation
	Wherein Takenaka teaches the method of claim 1 wherein the aggregating step comprises an Elliptic Curve Cryptography, ECC, operation. (Par. 0014 lines 6-8).
	Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Broustis and Suh’s teaching with Takenaka because it allows for a stronger more reliable way for protected and authenticated information to be exchanged. It becomes rationale to combine these references because Elliptical Curve Cryptography provides a sense of stability and discourages attackers trying to access confidential data. The reasoning to combine is not .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu; Paul Ying-Fung (US Pub. No. 20180337782) “GROUP AUTHENTICATION AND KEY MANAGEMENT FOR MTC”. Considered this reference because addressed the communication between authenticated networks to prevent fraud and network traffic.
Robert Zaus (US Pub No. 20200344606) “RE-AUTHENTICATION PROCEDURE FOR SECURITY KEY (KAUSF) GENERATION AND STEERING OF ROAMING (SOR) DATA DELIVERY”. Considered this application because the inventor was using terms that were similar to this application in terms of re authentication and aggregation.
Andrew Carlson (US Pub No. 20150007280) “WIRELESS PERSONNEL IDENTIFICATION SOLUTION”. Considered this application because it dealt with a specific inventive step I was looking for in terms of an individual authentication request message that could allow the flow of network traffic to be more efficient. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497

/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497